        2:18-cv-02282-CSB-EIL # 1            Page 1 of 5                                               E-FILED
                                                                        Monday, 29 October, 2018 11:59:02 PM
                                                                                 Clerk, U.S. District Court, ILCD

                          UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

JULIE A. CONTI,                               )
                                              )
                               Plaintiff,     )
               v.                             )       Case No.
                                              )
RIVERSIDE HEALTHCARE,                         )       Hon. Judge
RIVERSIDE MEDICAL CENTER,                     )
MARY KAY RENCHEN, and                         )       Magistrate Judge
MARGARET FLOUNDER,                            )
                                              )
                               Defendants.    )


                                            COMPLAINT

       Plaintiff, Julie A. Conti, by her attorney, James G. Las Cola, respectfully states as follows

for her Complaint of Employment Discrimination:

       1.      This civil action is for employment discrimination.

       2.      The plaintiff is Julie A. Conti (“Ms. Conti”) who at all relevant times was and

currently is a resident of Kankakee County, in the State of Illinois.

       3.      Defendant Riverside Healthcare (“Riverside Healthcare”), is an Illinois

Corporation whose principal business address is 350 North Wall, Kankakee, Kankakee County,

Illinois 60901 (Defendant’s telephone number) (855) 404-DOCS.

       4.      Defendant Riverside Medical Center (“Riverside Medical Center”), is an Illinois

Corporation whose principal business address is 350 North Wall, Kankakee, Kankakee County,

Illinois 60901 (Defendant’s telephone number) (855) 404-DOCS.

       5.      Defendants Riverside Healthcare and Riverside Medical Center are collectively

referred to herein alternatively as the “Employer” and/or “Riverside”.

       6.      Defendant Margaret Flounder (“Lead Tech”) is an individual and agent of

Riverside, who at all relevant times was a resident of Kankakee County, in the State of Illinois.
                                                  1
         2:18-cv-02282-CSB-EIL # 1            Page 2 of 5



       7.      Defendant Mary Kay Renchen (“Manager”) is an individual and at all relevant

times was an agent of Riverside who was a resident of Kankakee County, in the State of Illinois.

       8.      Ms. Conti sought employment and was eventually hired by Riverside at 350

North Wall, Kankakee, Kankakee County, Illinois 60901.

       9.      Ms. Conti was employed but is no longer employed by Riverside.

       10.     Riverside is not a governmental agency and Ms. Conti has filed a charge against

the Company asserting the acts of discrimination indicated in this complaint with the United

States Equal Employment Opportunity Commission (“EEOC”) on or about February 28, 2018.

A copy of the charge will be filed by plaintiff within 14 days as Exhibit “A”.

       11.     It is the policy of the EEOC to cross-file the charge against the Employer with the

Illinois Department of Human Rights all charges received. Ms. Conti has no reason to believe

this policy was not followed in this instance.

       12.     The EEOC has issued a Notice of Right to Sue, which was received by Ms. Conti

on July 30, 2018; and a copy of the notice will be filed by plaintiff within 14 days as Exhibit

“B”.

       13.     Jurisdiction is based on Title VII of the Civil Rights Act of 1964 by 28 U.S.C.

§1331, 28 U.S.C. §1343(a)(3) and 42 U.S.C. §2000e-5(f)(3); and The Age Discrimination In

Employment Act of 1967 by 29 U.S.C. §623 and 29 U.S. Code §626.

       14.     Venue in this District is based on 28 U.S.C. §1391 in that (a) plaintiffs’ claims

arose in this District and (b) defendants’ principal place of business is in this District.

       15.     The Company discriminated against Ms. Conti beginning on or about December

1, 2015 and beyond the date of her termination.

       16.     The Company discriminated against the Ms. Conti because of her age and in

retaliation for engaging in protected activities.

                                                    2
         2:18-cv-02282-CSB-EIL # 1         Page 3 of 5



       17.     In the course of Ms. Conti’s employment with the Company she was

discriminated against with respect to her compensation and benefits, terms of employment,

conditions, or privileges of employment, because of her age and retaliation for engaging in

protected activities as follows:

       a.      Ms. Conti was required to be present for verbal abuse and demeaning behavior

               regularly by the Lead Tech in the presence of her department members and in a

               manner that was different from the younger techs in her department;

       b.      Ms. Conti was required to account for her time in a manner that was different than

               the younger techs in her department;

       c.      Ms. Conti was not afforded the same accommodations and working conditions

               with respect to her shifts, rotation positions, serve in “Charge” and “call”

               positions at higher pay and prevented from doing certain procedures without

               cause all different from younger techs in her department;

       d.      Ms. Conti was not afforded the same privileges of control of her performance of

               her job duties in that she was instructed by the Lead Tech to adjust her

               measurements to report outside of the parameters set by her professional society

               that was different than the younger techs in her department; and

       e.      Ms. Conti was disciplined, reprimanded, verbally abused, harassed and assaulted

               in a manner that was different than younger techs in her department.

       f.      Ms. Conti’s was subjected to alleged discipline by her Manager, who was unduly

               influenced by the actions and a direct result of the discriminatory animus of the

               Lead Tech who willfully repeatedly engaged open and notorious unlawful age

               based harassment and discrimination.




                                                3
        2:18-cv-02282-CSB-EIL # 1              Page 4 of 5



       18.      The Company discriminated against Ms. Conti because she opposed and reported

to various management at Riverside the repeated abuses by the Lead Tech and the sexual

harassment/hostile work environment created by the Lead Tech and a male physician at

Riverside.

       19.      The Company terminated Ms. Conti in retaliation for Ms. Conti’s opposition to

and reporting of the repeated abuses reported to various management at Riverside by the Lead

Tech and the sexual harassment/hostile work environment created by the Lead Tech and a male

physician at Riverside.

       20.      The Company continued to retaliate against Ms. Conti by opposing Ms. Conti’s

employment for a registry position in her department on a pretextual basis because of her

opposition to and reporting of the repeated abuses to various management at Riverside by the

Lead Tech and the sexual harassment/hostile work environment created by the Lead Tech and a

male physician at Riverside.

       21.      The Company replaced Ms. Conti with a younger employee.

       WHEREFORE, plaintiff, JULIE A. CONTI requests that judgment be entered against

defendants, Riverside Healthcare, Riverside Medical Center and Margaret Flounder, as follows:

       a. Ordering the Defendants to immediately reinstate Plaintiff to a position with
             Defendants that is commensurate with her skills and experience, and to treat
             Plaintiff’s employment as having been continuous as of the date Plaintiff was initially
             employed by the Defendant;
       b. Ordering the Defendants to pay to Plaintiff the wages, benefits, and other
             compensation lost, along with interest;
       c. Ordering the Defendants to pay to Plaintiff the compensatory and liquidated damages
             incurred as a result of their acts of discrimination;
       d. Ordering the Defendants to pay to Plaintiff the attorneys’ fees, court costs, and
             disbursements which Plaintiff has incurred and will incur as a result of Defendants’
             unlawful conduct; and
                                                    4
       2:18-cv-02282-CSB-EIL # 1         Page 5 of 5



      e. Awarding to Plaintiff such other relief as this Court deems proper.

PLAINTIFF DEMANDS A TWELVE (12) PERSON JURY TRIAL

      Dated: October 29, 2018              Respectfully Submitted,
                                           JULIE A. CONTI

                                   By:     /s/ James G. Las Cola
                                           James G. Las Cola

                                           James G. Las Cola, ARDC #6256256
                                           20 North Clark Street, Suite 3300
                                           Chicago, Illinois 60602
                                           (312) 554-5585
                                           jgllaw@gmail.com


                                CERTIFICATE OF SERVICE

      The undersigned attorney deposes and states that on October 29, 2018, I filed this
document with the Clerk of the Court using the CM/ECF system.

                                           /s/ James G. Las Cola
                                           James G. Las Cola




                                              5
